Citation Nr: 0609867	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for lymphedema and scarring of the right 
lower extremity due to radiation therapy, and if so, whether 
the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954, and from June 1959 to May 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 

Although the RO reopened the appellant's claim for 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, the Board must determine on its own whether new and 
material evidence has been submitted to reopen this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed rating decision in May 2001 denied 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disability of the right lower extremity due to radiation 
therapy.

2.  Evidence received since the May 2001 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to establish 
a reasonable possibility of a different outcome.

3.  Lymphedema and scarring from radiation therapy are the 
result of lack of proper skill or similar instance of fault 
on the part of VA.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for compensation under 38 U.S.C.A. § 1151 for 
lymphedema of the right lower extremity.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for lymphedema and scarring of the right 
lower extremity due to radiation therapy have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an unappealed rating decision of May 2001, the RO denied 
the veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for right lower extremity disability 
due to radiation therapy based on its determination that the 
disability was not the result of an accident or improper care 
by VA.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence received since the May 2001 rating decision 
includes an October 2001 statement a VA physician's assistant 
essentially indicating that scarring and lymphedema of the 
veteran's right lower extremity were due to "excessive" 
radiation therapy administered by VA.  The physician's 
assistant also stated that he supported the veteran's claim 
for compensation for the right lower extremity disability.  
This medical opinion supports the proposition that the 
lymphedema and scarring of the veteran's right lower 
extremity are due to improper care by VA.  This evidence is 
clearly new and material.  Accordingly, reopening of the 
claim is in order.

Reopened Claim

Compensation is payable for disability that is proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The medical evidence reflects that in April 1988, VA 
performed an incisional biopsy of a mass that extended from 
the veteran's inguinal area to his right knee.  Later in 
April 1988, VA excised the mass.  The diagnosis was giant 
lipoma.  When the veteran was seen on follow up visits, he 
complained of pain.  Ultimately, the surgical specimen was 
evaluated by the Armed Forces Institute of Pathology, which 
determined that the mass was a liposarcoma, rather than a 
lipoma.  Although distal metastasis of this type of tumor was 
considered rare, local recurrence was considered a problem 
because of the limited surgical resection.  Therefore, VA 
administered radiation therapy to treat the liposarcoma in 
July and August 1988.  The medical evidence consistently 
indicates that the veteran developed scarring and lymphedema 
of the right lower extremity as a result of the radiation 
therapy.

As discussed above, a VA physician's assistant has provided a 
statement in support of the veteran's claim.

The report of a February 2002 VA examination notes the 
examiner's opinion that it is less likely than not that the 
lymphedema was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA.  The examiner supported the opinion by 
noting that it is well known that radiation therapy causes 
lymphedema.  The examiner did not identify himself or herself 
as a physician or otherwise identify his or her credentials.  
In addition, he or she did not provide any support for the 
proposition that the misdiagnosis of the liposarcoma as a 
lipoma was not due to lack of proper skill or similar 
instance of fault on the part of VA.  Therefore, the Board 
has found this opinion against the claim to be of little 
probative value.

In September 2003, the veteran's medical records were 
examined by the Chief of Radiation Service at a VA medical 
center.  This VA radiotherapist provided a detailed history 
of the veteran's right lower extremity surgery, radiation, 
and subsequent lymphedema.  He noted that the preferred 
treatment of a low-grade liposarcoma would probably have been 
complete, but conservative, surgical resection without 
postoperative radiation therapy; however, the clinicians had 
only been able to determine the true pathological nature of 
the large mass after the fact of resection on pathology 
review.  He further stated that the physicians were trying to 
avoid a greater surgical procedure, which might have then 
entailed removal of the leg at the hip.  The VA 
radiotherapist stated that the overall radiation dose given 
to the veteran was reasonable and that the treating 
physicians attempted to construct fields to minimize risk.  
He further noted that the biggest factor leading to 
subsequent troubles, apart from the issue of pathological 
diagnosis, was simply the very large size of the tumor.  It 
was the VA specialist's opinion that it was unreasonable for 
the veteran to consider that he had been badly treated by his 
physicians.  He pointed out that the evidence suggested that 
a conscientious effort had been made to gain control of the 
large low grade sarcoma, and that the attempt was made to 
limit complications, which unfortunately still occurred.

Although it appears from the statement of the Chief of 
Radiology that the radiation therapy was properly 
administered, he also stated that the preferred treatment for 
a liposarcoma would have been wide surgical resection without 
radiation therapy.  The record reflects that a biopsy was 
taken and evaluated before the surgical excision of the tumor 
in April 1998 and that a misdiagnosis of lipoma was rendered.  
As a result of the misdiagnosis, limited, rather than 
complete, surgical excision was performed.  It was due to the 
limited surgical excision that the radiotherapy became 
necessary.  Therefore, it is the Board's opinion that the 
initial misdiagnosis of the liposarcoma was the proximate 
cause of the scarring and lymphedema of the veteran's right 
lower extremity.  There is no medical evidence specifically 
indicating that the misdiagnosis was not due to lack of 
proper skill or similar instance of fault on the part of VA.  
In the Board's opinion, it is reasonable to conclude that the 
misdiagnosis was in fact due to lack of proper skill or 
similar instance of fault on the part of VA. 

Accordingly, compensation is in order for the lymphedema and 
scarring of the veteran's right lower extremity.


ORDER

New and material evidence having been received, the claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for lymphedema and scarring of the right lower extremity due 
to radiation therapy is reopened

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for lymphedema and scarring of the right lower extremity due 
to radiation therapy is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


